Citation Nr: 0904524	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for spondylolisthesis and lumbosacral spondylosis 
(low back disability).

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from an August 2005 rating decision which 
denied reopening the Veteran's claim for service connection 
of a low back disability and denied service connection for a 
neck disability. 

The Veteran submitted a claim for nonservice-connected 
pension in December 2003.  The RO subsequently denied the 
Veteran's claim on the basis that the Veteran did not 
complete 90 days of active military service during a period 
of war.  The Veteran filed a notice of disagreement in June 
2004 and a statement of the case was issued in March 2004.  
The Veteran did not perfect his appeal as to this issue.  
38 C.F.R. §§ 20.202, 20.302.  Therefore, the issue is not 
before the Board.  


FINDINGS OF FACT

1.  A January 2000 Board decision denied the Veteran's claim 
of service connection for a back/spine disability.  

2.  Additional evidence received since the January 2000 
decision is either cumulative or irrelevant to the grounds 
for the final denial, and does not raise the possibility of 
substantiating the Veteran's claim of service connection for 
a low back disability.

3.  Any current neck disability is not related to a disease 
or injury in military service.  




CONCLUSIONS OF LAW

1.  The January 2000 Board decision, which denied the claim 
of service connection for the Veteran's low back disability, 
is final.  38 U.S.C.A. §§ 7104(b) (West 2002).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a low back 
condition; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's neck disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for a low back 
disability and a neck disability.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims of 
service connection for the neck disability, a June 2005 
letter fully satisfied the second and third elements of 
Quartuccio.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
at 490.

In addition, VA must satisfy additional notice requirements 
for claims to reopen.  Prior to the adjudication of petitions 
to reopen service connection claims, the Veteran must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
A letter dated June 2005 satisfied the elements of Kent as it 
instructed that the Veteran to present new and material 
evidence to substantiate his claim, provided a definition for 
new and material evidence, and indicated the reasons for the 
prior denial.  

The Board also concludes VA's duty to assist has been 
satisfied. The Veteran's service medical records, VA medical 
records, and private medical records are in the file.  Social 
Security Administration records have been associated with the 
file to the extent possible. The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With respect to the claim of service connection for his neck 
condition, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on a service connection claim, as defined by law.  An 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is her own lay 
statements. Such evidence is insufficient to trigger VA's 
duty to provide an examination.  In circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to § 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a Veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	New and Material Evidence

The Veteran previously filed for service connection for his 
back disability in January 1996.  That claim was denied in a 
September 1996 rating decision.  The claim was appealed and 
the Board issued a January 2000 decision denying the claim on 
the basis that the pre-existing low back disability was not 
aggravated during service.  The Board's decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1100.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "[N]ew 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Barnett, supra.  

As provided above, the initial Board decision, issued in 
January 2000, denied the Veteran's claim of service 
connection for a back disability because the Veteran's low 
back disability pre-existed service and had not been 
aggravated by service.  

The Board looked to 38 C.F.R. § 3.303(c) and VAOPGCPREC 82-90 
in concluding that the Veteran had a pre-existing back 
disability.  Specifically, congenital or developmental 
defects are not "diseases" or "injuries" within the 
meaning of applicable statutes and regulations.  38 C.F.R. § 
3.303(c).  However, service connection may be warranted where 
a congenital or developmental defect is subject to a 
superimposed injury or disease.  Although congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection, VA's General Counsel, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  Under VAOPGCPREC 82-90, a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition. VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).  The evidence 
submitted does not establish in-service aggravation of a pre-
existing disability.

The service medical records, which were part of the record 
prior to the initial Board decision, indicate that the 
Veteran's low back was assessed as normal upon enlistment.  
However, shortly after induction, the Veteran underwent 
evaluations for complaints of back and shoulder pain.  In a 
November 1975 examination, a military physician found that 
the Veteran had a congenital condition of spondylolysis with 
spondylolisthesis L5, S1, Grade 1.  The physician indicated 
that the Veteran's normal enlistment examination (with 
respect to the spine) had been erroneous.  At a medical board 
proceeding, three military physicians found that the Veteran 
was medically unfit for enlistment due to his preexisting 
spondylolysis with spondylolisthesis, L5-S1, Grade I.  The 
medical board indicated that the Veteran's back condition had 
pre-existed service, was not caused or aggravated by service.  
Post-service medical records were negative as to the presence 
of any complaints or treatment of the Veteran's low back 
disability until 1986.  Although, the Veteran contended in an 
October 1997 travel board hearing that his back disability is 
a result of an in-service fall and not due to a pre-existing 
condition.  Again, these records were part of the record 
prior to the initial Board decision.  

After the January 2000 Board decision was rendered, the 
Veteran did not take further action until June 2005, when he 
requested that his claim be reopened.  Following the Board's 
decision in January 2000, the Veteran submitted a June 2004 
private treatment note and a statement contained within the 
Veteran's January 2006 Form 9.  

The June 2004 private treatment record indicates that the 
Veteran underwent an MRI for his cervical spine.  The MRI 
results show mild, broad-based bulging discs at C3-4, C4-5, 
and C5-6.  The record does not address the Veteran's claim 
for a low back disability, nor does it address the question 
of in-service aggravation.  It is entirely without such a 
discussion.  This treatment record, therefore, does not 
address the grounds of the prior final denial.  Accordingly, 
while new, the Board finds that these records are not 
material and do not warrant a reopening of his claim.  See 
38 C.F.R. § 3.156(a).  

The Veteran, in his Form 9, contends that his low back 
disability started when he left the army and has increased in 
severity over time.  While statements from the Veteran 
reflect his continued assertion that he has a current back 
disability as a result of an in-service fall, his assertions 
are essentially cumulative of others that were previously of 
record.  Again, this evidence is cumulative, immaterial and 
does not warrant reopening.  See 38 C.F.R. § 3.3156(a).

The evidence submitted is either not material or cumulative, 
does not show in-service aggravation of the pre-existing 
spondylolisthesis, and therefore does not raise a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the petition to reopen the claim of service 
connection for a back disability is denied.  See 38 C.F.R. 
§ 3.156(a).

III.	Service Connection

The Veteran contends that he has a neck disability as a 
result of an in-service fall.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post service medical records dated June 2004 indicate that 
the Veteran's MRI results show mild broad based bulging at 
C3-4, C4-5 and C5-6.  The examiner did not assess the Veteran 
with a specific diagnosis.  However, this evidence clearly 
establishes a cervical spine disability.  See Hickson, supra.  

The Veteran's service medical records do not indicate any 
neck problems during active duty.  As provided above, the 
Veteran was diagnosed with pre-existing spondylolisthesis and 
lumbosacral spondylosis, a low back disorder, which 
ultimately resulted in his discharge.  However, the Veteran's 
service treatment records do not reflect any evidence of 
complaints, diagnoses, or treatments for a neck injury or 
disease.   

Post-service medical records are scant as to treatment for 
the Veteran's neck disability.  The only evidence submitted 
in support of a specific neck disability is the June 2004 
private treatment record which reports the MRI results of 
mild broad-based bulging at C3-4, C4-5, and C5-6.  The 
examiner noted that the neck abnormality probably stemmed 
from an old injury.  At no time, however, did this examiner 
make any indication that this was an old injury which 
occurred during service.  

During an October 1997 travel board hearing, the Veteran 
reported that, in addition to hurting his low back, he hurt 
his neck as a result of an in-service fall during basic 
training.  The Veteran also contended that the injury to his 
low back has exacerbated his disabilities of the entire back 
to include his upper back and neck.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he was injured during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the Veteran is not competent 
to report that either his in-service fall or his pre-existing 
low back disability caused his neck disability.  

The Board finds that the Veteran did not incur or aggravate 
the neck disability in service.  While the Veteran is 
competent to report that he suffered a fall while in service 
and that he has current pain radiating from his neck, he 
cannot opine as to the cause or etiology of his neck 
disability.  The service medical records are silent as to a 
diagnosis or treatment for any neck diagnosis.  Post service 
medical records provide that he did not seek medical 
treatment for his neck disability for nearly thirty years.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  The Board finds that the 
medical evidence outweighs the Veteran's statements offered 
many years after service.

The weight of the evidence is against a finding that the 
Veteran's neck disability was incurred in or is related to 
service.  As such, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's neck 
disability was incurred in or is related to service.  Direct 
service connection must be denied.  See Hickson, supra.  

With respect to the Veteran's assertion that his low back 
disability has led to his neck disability, service connection 
may also be established on a secondary basis for disability 
which is proximately due to, or the result of, a service 
connected disease or injury. 38 C.F.R. § 3.310(a) (2008).  
The Court of Appeals for Veterans Claims has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  As provided above, 
service connection for the Veteran's low back disability has 
been denied; as such, the secondary service connection claim 
for a neck disability is rendered moot. 

Accordingly, the benefit-of-the-doubt rules do not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal to reopen a claim of service connection for 
spondylolisthesis and lumbosacral spondylosis is denied.  

Entitlement to service connection for a neck disability is 
denied.






____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


